It is fairly inferable from the petition itself that the board of prison directors did declare forfeited all credits earned and to be earned by petitioner, which they would have the power to do under certain circumstances. As to this he alleges that his credits "have never been lawfully or justlyforfeited." No attempt is made to specify or suggest wherein the action of the prison directors was illegal or unauthorized by law. If his credits were lawfully declared forfeited, his term has not expired. It is incumbent on him, in order to make out a case for habeas corpus, to allege facts showing the illegality of his imprisonment. It is proper to note that the return to the writ issued on his application by the district court of appeal of the first appellate district, to which proceeding he refers in this application, shows that the records of the board of prison directors contain a record of a proceeding against him before such board resulting in a declaration of forfeiture of his credits for a violation of the terms of his parole, and moreover that in such proceeding he pleaded guilty to the charge.
The application for a writ is denied. *Page 630